Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 2, 5, 7, 8, 9, 10, 15, 16, 17, 18, 23, and 24 have been amended. Claims 1-24 are pending and rejected in the application. This action is Final. 

Response to Arguments
Applicant Argues 
Thus, it is now expressly recited by the narrowing limitations to independent claim 1| that the method specifically include “translating the graph query into one or more data store queries to be executed against the plurality of data stores” and further “composing a response to the graph query” that involves “combining the results of the data store queries” with “tracking from the entities to the nodes, based on one or more of: (i) the graph query, (ii) the relationships graph, and (iii) the pointer...”

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 1-24 have been
considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 7, 8, 9, 10, 11, 13, 16, 17, 18, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sonmez et al.  U.S. Patent Publication (2015/0095303; hereinafter: Sonmez) in view of Shankar et al. U.S. Patent Publication 2017/0046349; hereinafter: Shankar) and further in view of Venna et al. U.S. Patent Publication (2017/0236079; hereinafter: Venna) and further in view of Borochoff et al. U.S. Patent Publication (2019/0324989; hereinafter: Borochoff) 

Claims 1, 9, and 17
	As to claims 1, 9, and 17, Sonmez discloses a system to execute at a host organization, wherein the system comprises (paragraph[0050], “Further, the system 1000 may be implemented over a plurality of devices, e.g., as a cloud computing system…etc.”): 
a memory to store instructions (figure 10, paragraph[0048], “The system 1000 includes a processor 1002 that is in communication with memory devices…etc.”); 
a processor to execute instructions (figure 10, paragraph[0048], “The system 1000 includes a processor 1002 that is in communication with memory devices…etc.”); 
wherein the processor is to execute the instructions to cause the system to (figure 10, paragraph[0048]): 
a set of one or more processors (paragraph[0006], “the disclosure includes a data system comprising one or more processors…etc.”): 
a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations comprising (paragraph[0052], “The computer program product may be stored in a non-transitory computer readable medium…etc.”): 
executing instructions via the processor configurable to cause the system to generate a relationships graph based on identifying entities stored within or across a plurality of data stores and relationships between the entities that represents the entities and the identified relationships between entities (paragraph[0029], “The data reconciliation module 240 may merge the extracted data for entities and map relationships between entities to form an entity-centric knowledge base…etc.”), the relationships having: nodes to represent one or more entities (paragraph[0029]-paragraph[0030], “In addition, the knowledge base linking unit 242 may discover relationships between existing and new entities, and may update the knowledge base accordingly….etc.”, the reference describes discovering and mapping relationships to store in a graph database.), wherein each node comprises a pointer to each of the plurality of data stores containing the one or more entities from which the node was generated(paragraph[0029]-paragraph[0030], “In addition, the knowledge base linking unit 242 may discover relationships between existing and new entities, and may update the knowledge base accordingly….etc.”, the reference describes discovering and mapping relationships to store in a graph database.),  and edges between any two nodes to represent the identified relationships between the one or more entities represented by each of the two nodes (paragraph[0029]-paragraph[0030], “In addition, the knowledge base linking unit 242 may discover relationships between existing and new entities, and may update the knowledge base accordingly….etc.”, the reference describes discovering and mapping relationships to store in a graph database.); 
storing the relationships graph in a graph store (paragraph[0030], “The knowledge base 254, as the output of the data reconciliation module 240, may store integrated and unified entity-centric knowledge base in a graph structure…etc.” ); 
receive a graph query against selected nodes and edges in the graph store (paragraph[0030], “The search user interface module 272 may allow end users to search an entity-centric knowledge base and present the results on an enriched user interface or experience…etc.”);

Sonmez does not appear to explicitly disclose translating the query into one or more data store quires to be executed against the plurality of data stores;
executing the one or more data store queries by:
selecting the one or more of the plurality of data stores, and 
selecting from the relationships graph, one or more nodes representing entities stored within the plurality of data stores based on: (i) the relationships between the entities, and (ii) the pointer from the relationships graph; 
composing a response to the graph query based on the results of the execution of the one or more data store queries via: 
receiving results of the data store queries executed against the plurality of data stores, 
tracking from the entities to the nodes, based on one or more of: (i) the graph query, (ii) the relationship graph, and (iii) the pointer, and 
combining the results of the data store queries and tracking into a response to the graph query.

However, Shanker discloses translating the query into one or more data store quires to be executed against the plurality of data stores (paragraph[0081], “The process 500 then proceeds to block 520 and the search query may be executed using the table graph. In some embodiments, the data access system 252 and/or the API 248 may analyze the search query to parse information such as the nodes and edges relevant to this search query…etc.”);
executing the one or more data store queries by (paragraph[0081], “The data access system 252 and/or the API 248 may also generate one or more queries to the relevant data stores, which may include information such as search terms, data fields, name of the data tables, etc. Because the one or more queries formatted by the data access system 252 are transparent to the user, the user does not need to specify the various search queries (e.g., the exact query language used by the various data stores), details regarding how to join tables, how to parse intermediate results, or other details regarding the actual search execution…etc.”):
selecting the one or more of the plurality of data stores (paragraph[0080]-paragraph[0081], “The process 500 then proceeds to block 515 and a search query is received. In some embodiments, the search query may be submitted by a user through an application. In some other embodiments, the user may directly interact with a table graph system. The search query may be processed by the data access system 252, which interacts with the table graphs and may be further be in contact with the table graph API 248 in order to access the various data sources…etc.”);
and 
selecting from the relationships graph, one or more nodes representing entities stored within the plurality of data stores based on: (i) the relationships between the entities, and (ii) the pointer from the relationships graph (paragraph[0083]-paragraph[0084], “The process 550 then proceeds to block 560 and instructions to add another table as a node is received. In some embodiments, the additional table that is added to the table graph may be in the same database as the first table. However, in some other instances, the additional table may belong to a database that is not directly related to the first table…etc.”). 
combining the results of the data store queries and tracking into a response to the graph query(paragraph[0080]-paragraph[0081], “The process 500 then proceeds to block 515 and a search query is received. In some embodiments, the search query may be submitted by a user through an application. In some other embodiments, the user may directly interact with a table graph system. The search query may be processed by the data access system 252, which interacts with the table graphs and may be further be in contact with the table graph API 248 in order to access the various data sources…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sonmez with the teachings of Shanker to query multiple database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sonmez with the teachings of Shanker to access one or more database in substantially real-time to provide information in an interactive user interface (Shanker: paragraph[0003]). 

The combination of Sonmez and Shanker do not appear to explicitly disclose composing a response to the graph query based on the results of the execution of the one or more data store queries via: 
receiving results of the data store queries executed against the plurality of data stores, 
tracking from the entities to the nodes, based on one or more of: (i) the graph query, (ii) the relationship graph, and (iii) the pointer. 

However, Venna discloses composing a response to the graph query for the selected ones of the one or more entities and their identified relationships based on the results of the execution of the one or more data store queries (paragraph[0073]-paragraph[0074], “The display of nodes and edges that are the result of an applied query can change dynamically as the user invokes the displayed controls…etc.”),
receiving results of the data store queries executed against the plurality of data stores (paragraph[0073]-paragraph[0074], “The display of nodes and edges that are the result of an applied query can change dynamically as the user invokes the displayed controls…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sonmez with the teachings of Shanker and Venna to query a graph database which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sonmez with the teachings of Shanker and Venna to determine risks that are reported through the communication network for use in displaying the potential risks to a user (Venna: paragraph[0015]). 

 The combination of Sonmez, Shanker, and Venna do not appear to explicitly disclose tracking from the entities to the nodes, based on one or more of: (i) the graph query, (ii) the relationship graph, and (iii) the pointer. 

However, Borochoff discloses tracking from the entities to the nodes, based on one or more of: (i) the graph query, (ii) the relationship graph, and (iii) the pointer (figure 1, paragraph[0055]-paragraph[0056], “The toolbar 122 can also provide tools for modifying one or more data sets by moving the data set representations around, and/or changing the relationships by moving the arrows or drawing in new arrows, for example…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sonmez with the teachings of Shanker, Venna, and Borochoff to select data from a user interface which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sonmez with the teachings of Shanker, Venna, and Borochoff to reliably and efficiently verify data dependencies within particular resources (Borochoff: paragraph[0004]). 

Claims 2, 10, and 18
As to claims 2, 10, and 18, the combination of Sonmez, Shanker, Venna, and Borochoff  discloses all the elements in claim 17, as noted above, and Sonmez further disclose wherein the processor to execute the instructions to cause the system to identify entities stored within or across the plurality of data stores and relationships between the entities comprises the processor to execute the instructions to cause the system to identify entities stored within or across one or more of: a relational database, an SQL database, a non-relational database, a non-SQL database, an unstructured database, and unstructured data (paragraph[0022], “The data system may integrate both structured and unstructured data sources, and convert the integrated data to semantic knowledge by connecting small graph databases or knowledge graphs together…etc.”).

Claims 3, 11, and 19
As to claims 3, 11, and 19, the combination of Sonmez, Shanker, Venna, and Borochoff discloses all the elements in claim 17, as noted above, and Sonmez further disclose wherein the processor to execute the instructions to cause the system to identify the entities and the relationships between the entities comprises the processor to execute the instructions to cause the system to perform one or more of: 
receive user input identifying the relationships between entities (paragraph[0049], “For example, a user can use displayed controls of a graphical user interface, to formulate, update, alter, or apply a database query to the graph database. In some cases, the displayed controls can include elements that can be invoked by the user in such a way that the user need not formulate or edit a formal database query in the usual way….etc.”); and 
receive meta-data regarding the entities and the plurality of data stores and automatically identify relationships between the entities stored within or across the plurality of data stores based on the meta-data (paragraph[0073], “a database query, the entity relationship map can display information about the nodes as text instead of graphically. For example, the contents and related metadata of a selected parent node can be displayed in a table when the parent node is selected by the user…etc.”)

Claim 5
As to claims 5, the combination of Sonmez, Shanker, Venna, and Borochoff discloses all the elements in claim 1, as noted above, and Sonmez further disclose wherein the system implements a cloud computing platform to provide on-demand cloud based computing services to subscribes of the cloud computing platform (paragraph[0050], “the system 1000 may be implemented over a plurality of devices, e.g., as a cloud computing system…etc.”)); and 
wherein end users of the cloud computing platform are each associated with one of a plurality of customer organizations having subscriber access to the on-demand cloud based computing services provided by the cloud computing platform (paragraph[0063]-paragraph[0064], “To provide a functional and customizable solution using RICE, the data system may enhance the process of data acquisition and unification in a highly scalable manner…The disclosed RICE for Big Data system may allow enterprises to quickly create their own knowledge bases with minimum effort. The disclosed data system may help data architects and engineers, developers, analysts, and managers to build custom solutions that fit their specific business needs, and further help organizations customize platforms to align to their existing processes…etc.”). 

Claims 13 and 21
As to claims 13 and 21, the combination of Sonmez, Shanker, Venna, and Borochoff discloses all the elements in claim 17, as noted above, and Venna further disclose wherein the nodes in the relationships graph that represent the one or more entities each comprise an identity for each of the plurality of data stores and the one or more entities respectively stored therein from which the node was generated (Figure 11, paragraph[0213]-paragraph[0214], “FIG. 11, bit9.com 136 has 4 NS records, pdns74.ultradns.net 138, pdns74.ultradns.org 140…etc.”).

Claim 7
As to claim 7, the combination of Sonmez, Shanker, Venna, and Borochoff discloses all the elements in claim 1, as noted above, and Venna further disclose wherein generating one or more data store queries to be executed against respective selected ones of the one or more entities and their respective identified relationships based on the graph query and the graph store comprises selecting the one or more of the plurality of data stores and selecting the ones of the one or more entities stored therein based on the identity for or pointer to each of the one or more data stores and the one or more entities respectively stored for or within each node in the relationships graph (figure 14, paragraph[0254]-paragraph[0256], “As shown in FIG. 14, a highlighted parent -node 160 is displayed including all contained child -nodes (third-party entities) impacted by all fourth-party node connections. A table 162 is displayed showing the number and % of impacted assets…etc.”).

Claims 8, 16, and 24
As to claims 8, 16, and 24, the combination of Sonmez, Shanker, Venna, and Borochoff discloses all the elements in claim 1, as noted above, and Venna further disclose wherein the processor to execute the instructions to cause the system to compose the response to the graph query for the selected ones of the one or more entities and their relationships based on the results of the execution of the one or more data store queries further comprises the processor to execute the instructions to cause the system to compose the response to the graph query based on instructions set forth in the graph query itself for manipulating the selected ones of the one or more entities (paragraph[0005]-paragraph[0006], “Each of the questions is mapped to the corresponding database query. The entities associated with the nodes belong to a portfolio of entities with which an entity associated with the user has or may have business relationships…etc.”).

Claims 4, 6, 12, 14, 15, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sonmez et al.  U.S. Patent Publication (2015/0095303; hereinafter: Sonmez) in view of Shankar et al. U.S. Patent Publication 2017/0046349; hereinafter: Shankar) and further in view of Venna et al. U.S. Patent Publication (2017/0236079; hereinafter: Venna) and further in view of Borochoff et al. U.S. Patent Publication (2019/0324989; hereinafter: Borochoff) and further in view of Agarwalla et al. U.S. Patent Publication (2019/0317938; hereinafter: Agarwalla)

Claims 4, 12, and 20
As to claims 4, 12, and 20, the combination of Sonmez, Shanker, Venna, and Borochoff discloses all the elements in claim 19, as noted above, but do not appear to explicitly disclose wherein the processor to execute the instructions to cause the system to receive meta-data regarding the entities and the plurality of data stores and automatically identify relationships between the entities stored within or across the plurality of data stores based on the meta-data comprises the processor to execute the instructions to cause the system to perform one or more of: 
receive input identifying one or both of a similarity and frequency of an attribute-value expression for instances of an entity stored within or across the plurality of data stores; 
receive a plurality of workflows applied to the entities stored within or across the plurality of data stores, and identify relationships between the entities stored within or across the plurality of data stores based on an analysis of the plurality of work flows applied to the entities;
 receive a respective data definition language (DDL) of a schema for each of a plurality of relational databases, and identify relationships between the entities stored within or across the plurality of relational databases based on an analysis of the DDLs of the schemas; 
receive user input identifying instances of entities within or across the plurality of data stores that are the same, and identify relationships between the same instances of entities stored within or across the plurality of data stores; and 
receive one or more of query logs and usage logs of the plurality of data stores, and identify relationships between the entities stored within or across the plurality of data stores based on an analysis of the query logs and usage logs.

However, Agarwalla discloses wherein the processor to execute the instructions to cause the system to receive meta-data regarding the entities and the plurality of data stores and automatically identify relationships between the entities stored within or across the plurality of data stores based on the meta-data comprises the processor to execute the instructions to cause the system to perform one or more of: 
receive input identifying one or both of a similarity and frequency of an attribute-value expression for instances of an entity stored within or across the plurality of data stores (figure 8, paragraph[0042]-paragraph[0044], “) Next, the similarity determination algorithm judges the similarity between the character string fields stored in the heuristics index….etc.”); 
receive a plurality of workflows applied to the entities stored within or across the plurality of data stores, and identify relationships between the entities stored within or across the plurality of data stores based on an analysis of the plurality of work flows applied to the entities (paragraph[0042]-paragraph[0045], “the first embodiment of the similarity determination algorithm. In this example, the relevance is determined by the similarity of the character strings included in the field. Its characteristic is in considering partial matches and fluctuation due to tokenization, and so on, instead of perfect matches…etc.”);
 receive a respective data definition language (DDL) of a schema for each of a plurality of relational databases, and identify relationships between the entities stored within or across the plurality of relational databases based on an analysis of the DDLs of the schemas (paragraph[0042]-paragraph[0045], “Here, enterprise data graph is a graph representing a relationship between a plurality of data sources, a relationship between a plurality of data models in one or more data sources, or a relationship between entities stored in one or more data sources…etc.”); 
receive user input identifying instances of entities within or across the plurality of data stores that are the same, and identify relationships between the same instances of entities stored within or across the plurality of data stores (figure 8, paragraph[0048], “It is preferable that such a determination method and a predetermined threshold value can be set by the user as a parameter or described as a script…etc.”); and 
receive one or more of query logs and usage logs of the plurality of data stores, and identify relationships between the entities stored within or across the plurality of data stores based on an analysis of the query logs and usage logs (paragraph[0048]-paragraph[0050], “Determine the similarity of each table in different data stores based on the generated heuristics index and/or the collected field attributes. Weighted average of the similarity based on the heuristics index and the similarity based on the collected field attributes can be used. Tables may be determined to be similar when the weighted average is larger than a predetermined threshold….etc.”, the Examiner interprets the table storing query and usage log data). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sonmez with the teachings of Shanker, Venna, Borochoff, and Agarwalla to discover similarity relationships between data sources which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sonmez with the teachings of Shanker, Venna, Borochoff, and Agarwalla to correlate fields across heterogeneous data sources for data analysis (Agarwalla: paragraph[0007]). 

Claims 6, 14, and 22
As to claims 6, 14, and 22, the combination of Sonmez, Shanker, Venna, and Borochoff discloses all the elements in claim 17, as noted above, but do not appear to explicitly disclose wherein the nodes in the relationships graph that represent the one or more entities comprise nodes in the relationships graph that represent multiple instances of an entity stored within or across the plurality of data stores where the similarity and frequency of the attribute-value expression for the instances of the entity stored within or across the plurality of data stores exceeds a threshold;

However, Agarwalla discloses wherein the nodes in the relationships graph that represent the one or more entities comprise nodes in the relationships graph that represent multiple instances of an entity stored within or across the plurality of data stores where the similarity and frequency of the attribute-value expression for the instances of the entity stored within or across the plurality of data stores exceeds a threshold (paragraph[0045]-paragraph[0046], “Three values are weighted and synthesized, and a real value (similarity) with a range of 0 to 1 is calculated. (6) It is preferable to discard all the temporary table groups of…rows after the similarity is calculated by combination of all the tables. (7) It is preferable to set an attribute such as high/medium/low/none or the like based on the calculated similarity value between the fields based on predetermined threshold values…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sonmez with the teachings of Shanker, Venna, Borochoff, and Agarwalla to discover similarity relationships between data sources which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sonmez with the teachings of Shanker, Venna, Borochoff, and Agarwalla to correlate fields across heterogeneous data sources for data analysis (Agarwalla: paragraph[0007]). 

Claims 15 and 23
As to claims 15 and 23, the combination of Sonmez, Shanker, Venna, and Borochoff discloses all the elements in claim 17, as noted above, but do not appear to explicitly disclose wherein the processor to execute the instructions to cause the system to execute the one or more data store queries further comprises: generating one or more data store queries to be executed against respective selected ones of the one or more entities and their respective identified relationships based on the graph query and the graph store, selecting one or more of the plurality of data stores and selecting the ones of the one or more entities stored therein based on the identity for each of the one or more data stores and the one or more entities respectively stored for each node in the relationships graph.

However, Agarwalla discloses wherein the processor to execute the instructions to cause the system to execute the one or more data store queries further comprises: generating one or more data store queries to be executed against respective selected ones of the one or more entities and their respective identified relationships based on the graph query and the graph store, selecting one or more of the plurality of data stores and selecting the ones of the one or more entities stored therein based on the identity for each of the one or more data stores and the one or more entities respectively stored for each node in the relationships graph (figure 7, paragraph[0101]-paragraph[0103], “For example, if a query spans many data sources, then parallel processing may reduce query execution time. Further, in some example implementations…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Sonmez with the teachings of Shanker, Venna, Borochoff, and Agarwalla to discover similarity relationships between data sources which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Sonmez with the teachings of Shanker, Venna, Borochoff, and Agarwalla to correlate fields across heterogeneous data sources for data analysis (Agarwalla: paragraph[0007]).


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        Sun et al. U.S. Patent (8,156,134) teaches using different groups of query graph transform modules to generate execution plans for queries for different database types.

Shankar et al. U.S. Patent Publication (2017/0083571) teaches to facilitate the requesting of desired information from a graph database that stores a graph.




Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        July 23, 2022


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.